 



Exhibit 10.2

Equity Office Properties Trust
[1997 Share Option and Share Award Plan]
[2003 Share Option and Share Incentive Plan]

Participant Summary and
Restricted Share Agreement for Trustees



--------------------------------------------------------------------------------

     
INTRODUCTION
  Equity Office Properties Trust (“Equity Office”) has established the Equity
Office Properties Trust [1997 Share Option and Share Award Plan][2003 Share
Option and Share Incentive Plan], as amended (the “Plan”). Under the Plan,
certain employees, officers, trustees and consultants may receive various rights
related to common shares of beneficial interest (“Shares”) of Equity Office.
 
   

  This Summary and Agreement is intended as a guide to the terms and conditions
of the grant of an award of restricted Shares pursuant to the Plan. In addition,
this Summary and Agreement is intended to serve as an agreement between you (the
“Grantee”) and Equity Office, governing the terms and conditions of the grant of
restricted Shares (the “Share Award”) to you on ___.
 
   

  This Summary and Agreement is subject to and governed by all the terms and
conditions of the Plan, which are hereby incorporated by reference. In the event
of any discrepancy between the terms and conditions of this Summary and
Agreement and those of the Plan, the terms and conditions of the Plan (including
amendments to the Plan) will control. Any other rights that may be granted to
you under the Plan or rights that may be granted to other individuals will be
described in separate documents for those individuals who are eligible to
receive them.
 
   

  This Summary and Agreement includes a Glossary that defines certain words and
phrases used in this Summary.

The effective date of the agreement reflected
in this document with respect to the Share Award is ___.

     This Document Constitutes Part of a Prospectus Covering Securities that
have been Registered under the Securities Act of 1933

1



--------------------------------------------------------------------------------



 



The date of this Prospectus is ___________



--------------------------------------------------------------------------------

     
PLAN ADMINISTRATION
  The Plan is administered by the Compensation Committee (the “Committee”) of
Equity Office’s Board of Trustees (the “Board”), which consists of at least two
non-employee members of the Board. The Board selects the Committee members and
may remove Committee members at any time.
 
   
 
  The Committee designates those individuals eligible to receive Share Awards
under the Plan and determines the terms, conditions and restrictions governing
the Share Awards.
 
   

  The Committee has the power, in connection with the administration of the
Plan, to interpret the terms, conditions and restrictions of the Plan and this
Summary and Agreement and to take any actions it deems necessary to carry out
the terms and purpose of the Plan. Any interpretation or action by the Committee
with respect to the Plan is final and binding on each participant and his or her
heirs and transferees. Members of the Committee can be reached at the address
shown below.
 
     
 
   
ADDITIONAL INFORMATION
  If you have any questions about the Plan or if you would like to receive a
copy of the Plan, any additional information relating to the Plan or documents
that have been filed by Equity Office with the Securities and Exchange
Commission (including Equity Office’s latest annual report, the description of
the Shares being registered and any other reports filed by Equity Office
pursuant to the Securities Exchange Act of 1934, all of which are incorporated
by reference herein), which are available without charge, upon written or oral
request, you should contact Ms. Robin Mariella in the legal department at:

Equity Office Properties Trust
Two North Riverside Plaza
Suite 1600
Chicago, IL 60606
(312) 466-3646
robin_mariella@equityoffice.com

2



--------------------------------------------------------------------------------



 



           
 
       
RESTRICTED
SHARE AWARDS
  Q   What is a restricted Share Award?
 
       

  A   You were granted ___Common Shares as a restricted Share Award. A
restricted Share Award is an issuance of Shares that you will forfeit (see page
5 of this Summary and Agreement) if you do not satisfy the vesting conditions
established by the Committee (see page 5 of this Summary and Agreement). As of
the “Grant Date” (as defined in the Glossary), you will have the right to vote
the Shares and to receive an amount equal to dividends as and if declared. Your
other rights as an Equity Office shareholder with respect to the awarded Shares
will be restricted.
 
       

      The Committee determines the terms, conditions and restrictions that apply
to each Share Award granted under the Plan. In no event, however, may the terms,
conditions and restrictions be inconsistent with those of the Plan. Further, the
grant of a Share Award does not confer upon you the right to be retained in the
“Service” of Equity Office. For purposes of the Plan, your Service ends when you
no longer perform services as an employee, officer or trustee of Equity Office
or any [“Extended Company”] [“Subsidiary”] (as defined in the Plan).
 
       

  Q   Will share certificates be issued in my name at the time of grant?
 
       

  A   No. At the time of grant, Equity Office will reflect your ownership by
book entry. Share certificates will be issued upon your request after you become
vested in the Shares. Trustees who elect to defer their Shares into the Equity
Office Supplemental Retirement Savings Plan (“SERP”) by exchanging them for
Phantom Share Units under the SERP also may be issued share certificates when
Shares are distributed from the SERP in exchange for such Phantom Share Units.
 
       

  Q   Can I defer my Shares into the SERP?
 
       

  A   Yes, you will have until December 31 of the year prior to the year in
which the Share Award is made to make an election to defer receipt of the Shares
into the SERP by exchanging them for Phantom Share Units under the SERP at the
time the Shares vest (See page 4 of this Summary and Agreement). Notwithstanding
the preceding sentence, you will have until

3



--------------------------------------------------------------------------------



 



         

      March 15, 2005 to elect to defer receipt of the Shares that are expected
to be awarded on June 1, 2005 by exchanging them for Phantom Share Units under
the SERP at the time the Shares vest.
 
       

  Q   Can I transfer my Share Award?
 
       

  A   You may not sell, assign or otherwise transfer any non-vested Shares. Any
attempt to do so will be void and without effect. However, when you become
vested in the awarded Shares, you will have the right to transfer the Shares
subject to the terms and conditions of the Equity Office’s insider trading
policy. If you elect to defer Shares into the SERP, transferability of the
Phantom Share Units credited to your account under the SERP will be controlled
by the SERP plan document.
 
       

  Q   Are there times when I cannot transfer my vested Shares?
 
       

  A   Yes. There may be times when Equity Office’s Chief Legal Counsel imposes a
“blackout period” because of the existence or potential existence of significant
non-public information, such as a large acquisition or earnings that differ from
stock market expectations, or if Equity Office conducts an additional offering
to sell more Shares. During these times, you may have to temporarily wait to
sell your vested Shares, whether or not such information is communicated to you.
In addition, while a Trustee, you are restricted to trading within the window
periods established under Equity Office’s insider trading policy (as determined
by the Chief Legal Counsel), you cannot sell any vested Shares (or any other
holdings of Equity Office shares) outside of the window periods following the
release of quarterly financial information, or otherwise in violation of any
trading policy established by Equity Office’s Chief Legal Counsel and applicable
to you. You are also considered an “affiliate” of Equity Office under the
federal securities laws; as such your sales of Shares must comply with Rule 144.
 
         
 
       
VESTING
  Q   When will I become vested in the awarded Shares?
 
       

  A   ___% or ___restricted shares vest on ___

      ___% or ___restricted shares vest on ___

4



--------------------------------------------------------------------------------



 



         
 
      ___% or ___restricted shares vest on ___
___% or ___restricted shares vest on ___
.
 
       

  Q   What if there are any fractional Shares at the time of vesting?
 
       

  A   Any fractional shares will be rounded down to the next whole Share. The
fractional shares shall remain unvested until, when combined with other
fractional shares that would otherwise be vested, they equal a whole share.
 
       

  Q   Are there any other circumstances under which I will vest in the awarded
Shares?
 
       

  A   Yes. You will become fully vested in the Shares if your Service with
Equity Office terminates:



  •   because of your death or “Disability” (as defined in the Glossary);    
•   in connection with your retirement from the Board;     •   in connection
with your failure to be re-elected to the Board;     •   following a “Change in
Control” (as defined in the Glossary) of Equity Office; or     •   under
circumstances that the “Plan Administrator” (as defined in the Glossary) deems
to warrant full vesting.



--------------------------------------------------------------------------------

              FORFEITURE   Q   What happens if I leave Equity Office before I
vest in the awarded Shares?
 
                A   Unless your Service terminates because of death, Disability
or retirement or following a Change in Control of Equity Office or under
circumstances the Plan Administrator deems to warrant vesting some or all of
your non-vested Shares, you will forfeit to Equity Office any non-vested Shares
upon your termination of Service with Equity Office.

5



--------------------------------------------------------------------------------



 



             
 
             
 
            TAX CONSEQUENCES   Q   When do I pay tax on the restricted Share
Award?
 
                A   Normally you do not recognize compensation (ordinary) income
at the time you receive a restricted Share Award grant. However, as your Shares
vest, you will recognize ordinary income in an amount equal to the “Fair Market
Value” (as defined in the Glossary) of the vested Shares and you will be subject
to income taxes based on that amount.
 
                    Alternatively, you may choose one of the following options
which means that the amount of tax you pay and the time at which you pay it will
differ as explained below:
 
           

          Option 1
 
           

          Section 83(b) Election. Under Internal Revenue Service (“IRS”) rules,
you may elect to recognize as ordinary income and pay tax on the Fair Market
Value of your Shares as of the Grant Date, rather than as of the dates(s) your
Shares vest. To elect this method of recognizing income for purposes of tax
treatment, you must complete and file a §83(b) Election (“83(b) Election”) form
with the IRS within thirty (30) days of the restricted Share Grant Date and
provide a copy to Equity Office’s human resources department. You will also need
to attach a copy of your 83(b) Election form to your tax return when you file
for the calendar year. You should note that an 83(b) Election is irrevocable
upon submission.
 
           

          Please be advised: If, under the terms of the Restricted Share
Agreement, you fail to vest in your restricted shares, you will not be eligible
to claim any deduction or credit for the taxes paid pursuant to your irrevocable
83(b) Election regarding those shares.
 
           

          Option 2
 
           

          SERP Deferment. If you elect to defer receipt of your Shares by
exchanging them for Phantom Share Units, you will recognize ordinary income (and
be subject to income taxes) in an amount equal to the Fair Market Value of the
Shares when the Shares (or their proceeds) are distributed to you.

6



--------------------------------------------------------------------------------



 



                  Q   What is the tax treatment for dividends received under a
restricted Share Award?
 
                A   Any dividends received on non-vested Shares will be treated
as dividend income. At year end, you will receive a Form 1099-DIV from
Equiserve, our transfer agent.
 
                Q   Is any income I recognize with respect to the awarded Shares
subject to any withholding taxes and how will I pay my taxes?
 
                A   There is no withholding on the income you recognize with
respect to the Awarded Shares. At year end you will receive a form 1099-MISC
from Equity Office for this amount. You should consult with your tax advisor to
determine this income may require that you file a quarterly tax payment.
 
             
 
            ELIGIBILITY   Q   Who is eligible to participate in the Plan?
 
                A   Certain employees, officers, trustees and consultants of
Equity Office and its [Related Companies] [Subsidiaries] are eligible to receive
a restricted Share Award. The Committee designates the individuals who receive
awards under the Plan.
 
             
 
            SHARES SUBJECT TO
THE PLAN       The maximum aggregate number of Shares of Equity Office that may
be granted for all rights under the Plan shall not exceed [6.8% of the
outstanding Shares, calculated on a fully diluted basis (but excluding Shares
subject to options under the Equity Office Properties Trust 2003 Share Option
and Share Incentive Plan) and determined annually on the first day of each
calendar year. No more than one-half of the maximum aggregate number of Shares
shall be granted as Share Awards under the Plan][20,000,000 shares. No more than
10,000,000 Shares may be available for issuance pursuant to Awards other than
Awards of options.] To the extent that options granted under the Plan expire
unexercised or are terminated, surrendered or canceled, the Shares allocated to
such options shall again become available for future grants under the Plan,
unless the Plan has terminated.

7



--------------------------------------------------------------------------------



 



                      In the event of any change in the outstanding Shares due
to a Share dividend, split, recapitalization, merger, consolidation,
combination, exchange or similar change, the number of Shares reserved for
issuance under the Plan and Shares subject to outstanding awards shall be
proportionately adjusted by the Committee such that the value of the Shares
available for awards under the Plan remains unchanged.
 
                    The Committee may make this adjustment in any manner it
deems equitable; however, in no event shall:



  •   the exercise price of an option be adjusted below par value of the Shares;
or     •   any fractional Shares be issued upon the exercise of an option.

         

      If the adjustment results in fractional Shares, cash shall be issued upon
the exercise of an option in lieu of any fractional Shares.
 
       

      If you receive cash or another security in exchange for a non-vested Share
in connection with any of the foregoing, any conditions and restrictions
applicable to the Share will continue to apply to the cash or property received
until the Share would have vested.

8



--------------------------------------------------------------------------------



 



           
 
       
MORE INFORMATION
ABOUT SHARES
      Equity Office Properties Trust Shares are traded on the New York Stock
Exchange under the symbol “EOP.” Like other publicly traded shares, the price
for Shares will vary due to many factors, such as:



  •   general economic and political conditions,     •   tax and interest rates,
    •   actual and expected changes in our earnings as compared to past results,
    •   comparisons with the earnings of other public companies, and     •  
other factors over which Equity Office has no control.

           
 
       
SECTION 16
TRUSTEES & OFFICERS
OF
EQUITY OFFICE
      Rules promulgated under Section 16 of the Securities Exchange Act of 1934
apply to Plan transactions by executive officers and trustees of Equity Office.
You must consult Equity Office’s Chief Legal Counsel or his designee, prior to
selling any Shares acquired under the Plan.
 
         
 
       
DURATION,
MODIFICATION &
TERMINATION OF
THE PLAN
      Equity Office intends to continue the Plan until it issues all of the
unissued Shares reserved for the Plan. Notwithstanding the foregoing, Equity
Office reserves the right to amend or terminate the Plan at any time, subject to
the approval of Equity Office’s shareholders as may be required by law. Any
amendment or termination of the Plan will not alter or impair any Share Award
previously granted to you without your consent.
 
         
 
       
APPLICABLE LAWS
      The Plan is not subject to the Employee Retirement Income Security Act of
1974, as amended, and is not qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended.

9



--------------------------------------------------------------------------------



 



                   
 
                NOTICES       All notices under the agreement incorporated in
this Summary and Agreement shall be in writing and sent by certified mail or by
a nationally recognized overnight delivery service, postage or charges prepaid.
All notices to Equity Office should be addressed to the attention of the Chief
Legal Counsel and sent to the address provided on page 2 of this Agreement. All
notices to you will be sent to your last known address on the records of Equity
Office.
 
          Any such written notice or communication given by mail will be deemed
to have been given two (2) business days after the date the notice or
communication was mailed; or, if sent by an overnight delivery service, it shall
be deemed to have been given one (1) business day after the date sent.
 
                 
 
                SIGNATURE ON
AGREEMENT       Your electronic acceptance of this Agreement will serve as your
execution of this Agreement. To electronically accept this Agreement you must
log on to Fidelity Investments website, open your restricted share account and
click on “agreement acceptance”. By electronically accepting this agreement,
Equity Office and you agree that the Share Award shall be subject to the terms,
conditions and restrictions of this Agreement and the Plan.
 
                        EQUITY OFFICE PROPERTIES TRUST
 
               

      By:        

               
 
                        Its:
 
                        GRANTEE
 
                             

10



--------------------------------------------------------------------------------



 



GLOSSARY OF TERMS

A Change in Control shall be deemed to occur upon:



[•   the acquisition by any entity, person or group of more than fifty percent
(50%) of the outstanding Shares of Equity Office from the holders thereof;



•   a merger or consolidation of Equity Office with one (1) or more other
entities, as a result of which the holders of all outstanding Shares immediately
prior to such merger hold less than fifty percent (50%) of the shares of
beneficial ownership of the surviving or resulting corporation; or



•   a direct or indirect transfer of substantially all of the property of Equity
Office other than to an entity of which Equity Office directly or indirectly
owns at least fifty percent (50%) of the shares of beneficial ownership.]



[•   the acquisition by any entity, person or group of more than thirty percent
(30%) of the combined voting power of the outstanding voting securities of
Equity Office;   •   approval by shareholders of Equity Office of a merger,
consolidation or reorganization of Equity Office with one (1) or more other
entities, as a result of which the holders of all outstanding voting securities
of Equity Office immediately prior to such transaction hold less than seventy
percent (70%) of the combined voting power of the outstanding voting securities
of the surviving or resulting corporation in substantially the same relative
proportion as their ownership of the outstanding voting securities of Equity
Office immediately before the transaction and the incumbent members of the Board
of Trustees of Equity Office immediately before the transaction do not
constitute at least a majority of the members of the board of the resulting
corporation; or   •   approval by shareholders of Equity Office of a complete
liquidation or dissolution of Equity Office; or   •   the rejection by the
voting beneficial owners of the outstanding Shares of the entire slate of
trustees proposed by the Board at a single election of trustees; or   •   the
rejection by the voting beneficial owners of the outstanding Shares of one-half
or more of the trustees proposed by the Board over any two or more consecutive
elections of trustees; or   •   approval by shareholders of Equity Office of an
agreement for the sale of substantially all of the assets of Equity Office other
than to an entity of which Equity Office directly or indirectly owns at least
seventy percent (70%) of the voting share.]

Committee means the Compensation Committee of the Board of Trustees of Equity
Office.

Disability means a physical or mental condition that entitles a participant to
benefits under the employer-sponsored long-term disability plan in which he or
she participates, as determined by the Plan Administrator in its sole and
absolute discretion.

Equity Office means Equity Office Properties Trust, the sponsor of the Plan.

The Fair Market Value of a Share means different things for different purposes.
Please refer to the Plan document for the applicable definition.

Grant Date means the date you receive a Share Award and, for purposes of this
Summary, is ___.

Phantom Share Unit means a bookkeeping entry representing an obligation of the
Company to pay the value of Shares that vested and that you elected to defer
receipt of by participating in the SERP.

Plan means the Equity Office Properties Trust [1997 Share Option and Share Award
Plan][2003 Share Option and Share Incentive Plan], as amended from time to time.

Plan Administrator means the President and Chief Executive Officer of the
Company and any one member of the Committee, or the full Committee.
Notwithstanding the foregoing, where the affected Grantee is a “covered
employee” for purposes of Section 162(m) of the Code:



•   any authority of the Plan Administrator under the Plan may be exercised only
if the exercise of such authority would not cause the related Share Award, to
fail to constitute performance-based compensation on its Grant Date under
Treasury Regulation Section 1.162-27; and

11



--------------------------------------------------------------------------------



 



•   “Plan Administrator” means the full Committee only if the exercise of such
authority by the President and Chief Executive Officer and any one member of the
Committee would adversely affect the grant’s status as performance-based
compensation and its exercise by the full Committee would not so affect such
status.

Service means your performance of services as an employee, officer or trustee
for Equity Office or any [Related Company] [Subsidiary] .

Share Award means the grant of an award of Shares reflected herein.

Shares means common shares of beneficial ownership of Equity Office, having a
par value of $.01.

Vested means the Shares are no longer subject to any substantial restrictions,
other than those arising under federal securities laws.

12